Citation Nr: 0805840	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for diminished 
eyesight, to include as secondary to the service-connected 
duodenal ulcer.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension, to 
include as secondary to the service-connected duodenal ulcer.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in December 2002 and March 2003.

The Board is aware that the service connection claim 
concerning hypertension was developed by the RO on a de novo 
basis.  This claim, however, was previously denied in an 
unappealed August 1999 rating decision, and that decision 
reflects RO consideration on both a direct and secondary 
service connection basis.  The Board has a legal duty to 
address the "new and material evidence" requirement of 
38 C.F.R. § 3.156 in such instances regardless of the actions 
of the RO and has recharacterized the issue accordingly.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown,  4 Vet. App. 
239, 244 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

During his December 2007 VA Travel Board hearing, the veteran 
described private medical treatment addressing all three of 
the disorders at issue in this appeal.  He cited to current 
treatment from "Dr. Iason" and "Dr. Pranshuzage," 
specifically citing instances of treatment for when his ulcer 
would flare up and his blood pressure would correspondingly 
go up.  The Board notes that there are previous references to 
Dr. Adolphus Isom in the claims file, and he may well be the 
same individual as "Dr. Iason."

The veteran's claims file, however, contains records of 
concurrent medical treatment only from a VA facility, not 
from any private doctors.  Rather, the most recent private 
medical evidence of record, from Dr. Isom, is dated through 
February 2002.  Accordingly, VA has a duty to obtain, or at 
least make sufficient efforts to obtain, records of reported 
recent private medical treatment pursuant to 38 C.F.R. 
§ 3.159(c)(1) (2007).

Additionally, the veteran reported being in receipt of Social 
Security Administration (SSA) disability benefits during his 
hearing, with such benefits being granted in 1995.  VA is 
required to obtain medical records corresponding to this 
grant under 38 C.F.R. § 3.159(c)(2) (2007).  See also Baker 
v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist 
includes obtaining SSA records when the veteran reports 
receiving SSA disability benefits, as such records may 
contain relevant evidence).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  The veteran should 
specifically be requested to provide 
information regarding "Dr. Iason"/Dr. 
Isom and "Dr. Pranshuzage."

As to the increased evaluation claim, it 
is essential that: (1) this letter notify 
the veteran that, to substantiate such a 
claim, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life; (2) if the diagnostic code 
under which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by him demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on his employment 
and daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to him; (3) he 
must be notified that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes; and (4) the 
notice must also provide examples of the 
types of medical and lay evidence that he 
may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See generally 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of reported medical treatment 
which are not currently associated with 
the veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Also, SSA should be contacted and 
requested to provide all medical 
documentation corresponding the veteran's 
reported grant of disability benefits.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

4.  After completion of the above 
development, the issues of entitlement to 
an increased evaluation for a duodenal 
ulcer, currently evaluated as 10 percent 
disabling; entitlement to service 
connection for diminished eyesight, to 
include as secondary to the service-
connected duodenal ulcer; and whether new 
and material evidence has been received 
to reopen a claim of service connection 
for hypertension, to include as secondary 
to the service-connected duodenal ulcer, 
should be readjudicated.  If the 
determination of one or more of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

